Chambers, J.,
delivered the opinion of this court.
The argument of the appellant resists a proposition not involved in this case.
The question is not whether the land of the debtor' is bound, as by a lien, which will pursue it in the hands of a bona fide purchaser, but whether as against creditors having no lien, the State is to be preferred in the distribution of the proceeds of a .debtor’s land, sold for the payment of his debts generally.
*51The authorities, cited by the appellant, sufficiently proved that in such a case as the present, the State has no lien. None is claimed.
A priority of payment over other debts, they also not being liens, is a very different thing; and we think a prerogative of the State. That such is the case in respect to personal estate is admitted. The case of The State vs. The Bank of Maryland cannot be limited by any such distinction. The facts of that case in which the property in part was real estate, as well as the principles advanced in the opinion, apply conclusively to the case before us.
ORDER AFFIRMED.